





CITATION: R. v. Williams, 2011 ONCA 595



DATE: 20110915



DOCKET: C51080



COURT OF APPEAL FOR ONTARIO



Laskin, Armstrong and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Peggy Sue Williams



Appellant



J. Scott Cowan, for the appellant



Alison Wheeler, for the respondent



Heard: September 14, 2011



On appeal from the conviction
          entered on January 16, 2008 by Justice John A. Desotti of the Superior Court
          of Justice, sitting without a jury.



APPEAL BOOK ENDORSEMENT



[1]

The objective medical evidence gave the trial judge a basis to reject
    the appellants testimony.  No other evidence in the record supported the
    appellants claim of self-defence or accident.

[2]

Accordingly, the appeal is dismissed.


